Citation Nr: 0634693	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  98-14 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for dysmenorrhea.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service between 1979 and 
1985. This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida. 

In April 2005, the Board denied the issue of entitlement to 
service connection for stomach problems (claimed as female 
problems) and remanded the issue currently before the Board 
of entitlement to service connection for dysmenorrhea. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required. 

REMAND

The law provides that a Member of the Board who conducts a 
hearing on appeal, must be a participant in any final 
decision made on that appeal. 38 U.S.C.A. § 7107.   

In November 2002, the veteran testified at a hearing that was 
held at the RO by a traveling Veterans Law Judge.  However, 
the Board no longer employs the judge who conducted that 
hearing.   

In October 2006, the veteran was sent a letter informing her 
that since the judge who conducted her travel board hearing 
was no longer employed by the Board, she would have the right 
to another hearing.   Later In October 2006, the veteran sent 
a response to the Board in which she unequivocally expressed 
her desire to attend a hearing before a Veterans Law Judge at 
the RO.   

In order to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:    

Upon completion of any action or 
procedure deemed necessary, if any, the 
RO should make arrangements to schedule 
the veteran to appear at a hearing before 
the next Veterans Law Judge traveling to 
the RO.  The RO should notify the veteran 
of the date, time and place of such a 
hearing by letter mailed to her current 
address of record.   All correspondence 
pertaining to this matter should be 
associated with the claims folder.  

Following the hearing, the case should then be returned to 
the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JOAQUIN AGUAYO PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


